Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to a composition comprising a naturally occurring exomaltotetraohydrolase (of Pseudomonas stutzeri).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the quality improver comprising said enzyme is directed to a judicial exception to 35 U.S.C. 101 (i.e., naturally occurring product). 
Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to a naturally occurring substance; however there is no relationship between components and the composition is nothing more than the individual components. Claim 1 is so generic that it is nothing more than a naturally produced enzyme: exomaltotetraohydrolase. 
Applicants are referred to Funk Brothers Seed Co. vs Kalo Inoculant Co., 333 U.S. 127 (1948). The mixture of naturally occurring materials is not considered eligible subject matter. 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to a mixture of naturally occurring components.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial necessarily produce any changes in the material itself.  It is known that exomaltotetraohydrolase can be used to hydrolyze starch for producing maltotetraose, but it takes time and 
usually specific reaction conditions to produce the oligosaccharide.
 Exomaltotetraohydrolase in the mixture functions in the same way as it does in nature due to the fact that said enzyme produced by Pseudomonas stutzeri hydrolyzes starch in the same way. 

Thus, at least the claimed invention is a mixture comprising exomaltotetraohydrolase, wherein each component appears to be the same and to have the same properties/functions as it would alone.  Granted, the mixture of said enzyme and dextrin (according to Example 1 in the specification) may not be found in nature, but merely mixing dextrin and said enzyme does not necessarily make the mixture markedly different.  This is similar to the fact pattern in the Funk Bro’s case, wherein a mixture of bacteria was found to NOT be markedly different from what’s found in nature. Therefore, claim 1 is not patent eligible. 
Claims depending on claim 1 are also rejected for the same reason. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 5-6, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "improving" in claims 2-4 is a relative term which renders the claim indefinite.  The term "improving" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear based on what standards, the color, texture and flavor are improved.
Claim 5 is indefinite for “which is designed to cause production of saccharides”. According to Example 1 in the instant specification, the quality improver is a mixture of exomaltotetraohydrolase and dextrin which is used as a diluent of the enzyme. This composition is used as the enzyme ingredient in other Examples for baking bread. Therefore, the phrase “which is designed to cause production of saccharides” is ambiguous and misleading. It is not clear what is meant by the word “designed”. 
Claim 6 recites “saccharides mainly including maltose are produced by degradation by amylase of maltotetraose that is produced by the action of the exomaltotetraohydrolase”. The source of amylase is not clear. 
Claims 9 is indefinite for “adding the composition according to claim 8 to at least one bread dough ingredient to increase maltose content”. According to the Examples in the specification, a mixture of exomaltotetraohydrolase and dextrin (diluent) is added to . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 11-266773 (1999, Machine Translation).
Claim 1 is limited to a bread quality improver comprising exomaltotetraohydrolase. This enzyme produces maltotetraose.The source of this enzyme is Pseudomonas stutzeri. This enzyme is used in a method of baking bread having certain quality attributes.
Claim 1 - R1 discloses a bread quality improver for increasing the elasticity of the bread, for prevention of bread staling, and increasing loaf volume. The bread quality-improving composition includes an enzyme (G-4 forming enzyme) that forms maltotetraose (page 2, Overview)
R1 discloses the bread dough ingredients comprising wheat flour, water, fat, sugar, milk products, egg, yeast, emulsifiers that can be used if necessary [0008]
Claim 6 - R1 explains that the maltotetraose-forming enzyme contained in the quality improving composition is an enzyme capable of acting on starch to mainly produce maltotetraose. [0009]
Claim 7 - R1 discloses that the source of enzyme may be Pseudomonas stutzeri. [0010].
Claim 8 - R1 teaches that the quality improving composition may be the enzyme alone or a composition containing various additives and excipients together with the enzyme. [0011, 0012]
Claim 9 - R1 discloses that after adding the quality improving composition, the dough should be incubated for approximately 30 minutes at 20-50C. This is the dough fermentation step. [0016]
Claims 9, 10, 11 - R1 discloses the dough formulation and the enzyme (G4 generation enzyme) used for baking bread. The method of baking comprises mixing, fermentation, partition, bench time, and baking at 230C for 25 minutes. [0020-0022]
It is noted that instant claim 6 is limited to the production of maltose in the dough wherein amylase reacts with the produced maltotetraose to produce maltose. However, while R1 does not explicitly disclose this reaction, it is noted that during the fermentation time of the dough, as disclosed by R1, the naturally occurring amylase in the flour will react with the maltotetraose produced by the G-4 forming enzyme (exomaltotetraohydrolase) resulting in the formation of maltose. 
Instant claims 2-4 are limited to the improvement in color, texture and flavor of baked bread. However, since the method and materials disclosed by R1 are basically . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Benschop et al. (US 2015/0373999) discloses combination of an alpha-amylase and a G-4-forming enzyme. The composition is used for preparing a dough and a baked product. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HAMID R BADR/Primary Examiner, Art Unit 1791